On Petition for Rehearing.
Per Curiam.
Plaintiffs have petitioned for a rehearing. In the petition it is asserted that we erred in our former decision in sustaining the findings of the trial court and in holding that the plaintiffs had failed to establish that the deed involved in this controversy contained an assumption clause. It is further asserted that, regardless whether the deed contained such clause, the letters between the parties established a contract under the terms of which the defendants assumed and agreed to pay off all outstanding mortgages against the premises.
The evidence shows that the firm of the 'defendants had been dissolved. Their papers and letters had been dispersed or destroyed. Hence, no letters were produced by the defendants. The letter exhibit “C,” upon which plaintiffs place great reliance, purports to be a copy. It is written with lead pencil. It has no date. It is not a carbon copy, but plaintiffs claim it is a true copy of the original. They admit, however, that they made no copy of the alleged assumption clause in the deed. There is a direct conflict between the testimony of the two plaintiffs as to the contents of the assumption clause. Mr. Yocum says that it was a mere general assumption clause, while his wife testifies that' the clause enumerated the different mortgages in detail. There is considerable in connection with'the entire transaction and the testimony of the plaintiffs with respect to exhibit “0” and the alleged assumption clause which has more or less bearing upon the credibility of the plaintiffs and the truth of their contentions. The trial judge, who saw and heard the parties, resolved the doubts against the plaintiffs. And we are unable to say that the trial judge erred, or that his findings are against the preponderance of the evidence. We therefore adhere to the conclusions reached in our former opinion.
A rehearing is denied.